DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad et al. (U.S. Patent Application Publication No. 2016/0374050)

  	Referring to Claim 1, Prasad et al. disclose a method of wireless communication performed by a user equipment (UE) (pars 70 and 96, UE), comprising: obtaining a set of measurements related to a unicast service channel based at least in part on one or more reference signals associated with the unicast service channel (pars 70 and 96, non-MBMS/unicast measurement report; par 122, signal quality - Reference) and a set of measurements related to a multicast/broadcast service (MBS) channel based at least in part on one or more reference signals associated with the MBS channel (pars 70 and 96, MBMS measurement report; par 122, signal quality - Reference); and applying one or more communication parameters to ensure continuity for an MBS service, wherein the one or more communication parameters are based at least in part on the set of measurements related to the unicast service channel and the set of measurements related to the MBS channel (pars 70, 71, and 98, service continuity, MBMS, parameters; Also, par 80, 89, 90, 97, parameters).  
 	Referring to Claim 2 as applied to Claim 1 above, Prasad et al. disclose the method, wherein the set of measurements related to the MBS channel includes one or more of a reference signal received quality, a reference signal received power, a received signal strength indicator, or a signal-to-interference-plus-noise ratio (par 122, signal quality, RSRP, SINR, etc.).  
 	Referring to Claim 3 as applied to Claim 1 above, Prasad et al. disclose the method, wherein the one or more reference signals associated with the MBS channel are configured for a single frequency network area (par 4, single frequency network).  
 	Referring to Claim 4 as applied to Claim 1 above, Prasad et al. disclose the method, further comprising: receiving, from a base station, configuration information for obtaining the set of measurements related to the MBS channel (pars 66 and 94, configuration), wherein the configuration information includes at least one of: 0097-117549201132 a frequency, a band, or a subcarrier spacing associated with the MBS channel, information related to one or more single frequency network areas that are each identified as a virtual cell that includes one or more transmitters, a configuration associated with the one or more reference signals associated with the MBS channel, a filter to be applied to the set of measurements related to the MBS channel, or a time window in which the UE is to obtain the set of measurements related to the MBS channel (pars 66, 67, and 94, configuration, periodic, signal strength, etc.).  
 	Referring to Claim 5 as applied to Claim 1 above, Prasad et al. disclose the method, further comprising: receiving, from a base station, first configuration information for obtaining the set of measurements related to the MBS channel (pars 66 and 94, configuration); and receiving, from the base station, second configuration information for obtaining the set of measurements related to the unicast channel (pars 67 and 94, configuration).  
 	Referring to Claim 6 as applied to Claim 1 above, Prasad et al. disclose the method, further comprising: transmitting, to a base station, a measurement report that includes the set of measurements related to the unicast channel and the set of measurements related to the MBS channel (pars 70 and 96, measurement report), wherein the measurement report is to be used by the base station to determine the one or more communication parameters to ensure continuity for the MBS service while the UE is in a connected mode (pars 68-71, service continuity, CONNECTED state).  
 	Referring to Claim 7 as applied to Claim 6 above, Prasad et al. disclose the method, wherein the measurement report is transmitted to the base station based at least in part on an expiration of a periodic interval (par 66, periodic).  
 	Referring to Claim 8 as applied to Claim 6 above, Prasad et al. disclose the method, wherein the measurement report is transmitted to the base station based at least in part on determining that the set of measurements related to the MBS channel satisfies a condition (par 94, event/threshold).  
 	Referring to Claim 9 as applied to Claim 8 above, Prasad et al. disclose the method, wherein the condition is satisfied based at least in part on the set of measurements related to the MBS channel including one or more of: a measurement, associated with a serving cell, that satisfies a threshold, a measurement associated with the serving cell that fails to satisfy the threshold, a measurement associated with a serving cell and a measurement associated with a neighbor cell having a difference that satisfies a threshold, a measurement associated with the neighbor cell that satisfies a threshold, a measurement associated with the serving cell that fails to satisfy a first threshold and a measurement associated with the neighbor cell that satisfies a second threshold (par 94, event/threshold).  
 	Referring to Claim 10 as applied to Claim 6 above, Prasad et al. disclose the method, wherein the measurement report is transmitted to the base station based at least in part on determining that the set of measurements related to the unicast channel and the set of measurements related to the MBS channel include one or more of: a measurement associated with the MBS channel that exceeds a corresponding measurement associated with the unicast channel by a threshold amount, or 0097-117551201132 a measurement associated with the unicast channel that exceeds a corresponding measurement associated with the MBS channel by a threshold amount (pars 70-74, MBMS/unicast - better condition).  
 	Referring to Claim 11 as applied to Claim 6 above, Prasad et al. disclose the method, further comprising: receiving, from the base station, information related to the one or more communication parameters to ensure continuity for the MBS service, wherein applying the one or more communication parameters includes: performing a handover from a serving cell to a neighbor cell, switching from communicating via a multicast radio bearer to communicating via a dedicated radio bearer, or switching from communicating via the dedicated radio bearer to communicating via the multicast radio bearer (pars 70, 71, and 98, service continuity).  
 	Referring to Claim 12 as applied to Claim 1 above, Prasad et al. disclose the method, further comprising: determining the one or more communication parameters to ensure continuity for the MBS service based at least in part on the set of measurements related to the unicast channel and the set of measurements related to the MBS channel while in an idle mode or an inactive mode (par 132, IDLE).  
 	Referring to Claim 13 as applied to Claim 12 above, Prasad et al. disclose the method, wherein applying the one or more communication parameters includes: performing a cell reselection from a serving cell to a neighbor cell, switching from communicating via a multicast radio bearer to communicating via a dedicated radio bearer, or 0097-117552201132 switching from communicating via the dedicated radio bearer to communicating via the multicast radio bearer (pars 70-74, bearer).  
 	Referring to Claim 14 as applied to Claim 1 above, Prasad et al. disclose the method, wherein the set of measurements related to the MBS channel are based at least in part on average values for a quantity of best measurements received during a measurement window or include a respective measurement result set for each single frequency network area associated with the MBS channel (par 4, MBMS, single frequency; pars 70, 96, and 122, measurement).  
 	Referring to Claim 15, Prasad et al. disclose a user equipment (UE) for wireless communication (pars 70 and 96, UE), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: obtain a set of measurements related to a unicast service channel based at least in part on one or more reference signals associated with the unicast service channel (pars 70 and 96, non-MBMS/unicast measurement report; par 122, signal quality - Reference) and a set of measurements related to a multicast/broadcast service (MBS) channel based at least in part on one or more reference signals associated with the MBS channel (pars 70 and 96, MBMS measurement report; par 122, signal quality - Reference); and apply one or more communication parameters to ensure continuity for an MBS service, wherein the one or more communication parameters are based at least in part on the set of measurements related to the unicast service channel and the set of measurements related to the MBS channel (pars 70, 71, and 98, service continuity, MBMS, parameters; Also, par 80, 89, 90, 97, parameters).  
 	Referring to Claim 16, Prasad et al. disclose a method of wireless communication performed by a base station (pars 70 and 96, eNB), comprising: 0097-117553201132 configuring one or more reference signals associated with a unicast service channel and one or more reference signals associated with a multicast/broadcast service (MBS) channel (pars 66-71, 94, and 122, configuration, MBMS, unicast); and transmitting, to a user equipment (UE), configuration information for obtaining a set of measurements related to the unicast service channel based at least in part on the one or more reference signals associated with the unicast service channel and a set of measurements related to the MBS channel based at least in part on the one or more reference signals associated with the MBS channel (pars 66-71, 94, and 122, configuration, MBMS, unicast).  
 	Referring to Claim 17 as applied to Claim 16 above, Prasad et al. disclose the method, wherein the set of measurements related to the MBS channel includes one or more of a reference signal received quality, a reference signal received power, a received signal strength indicator, or a signal-to-interference-plus-noise ratio (par 122, signal quality, RSRP, SINR, etc.).  
 	Referring to Claim 18 as applied to Claim 16 above, Prasad et al. disclose the method, wherein the one or more reference signals associated with the MBS channel are configured for a single frequency network area (par 4, single frequency network).  
 	Referring to Claim 19 as applied to Claim 16 above, Prasad et al. disclose the method, wherein the configuration information includes at least one of: a frequency, a band, or a subcarrier spacing associated with the MBS channel, information related to one or more single frequency network areas that are each identified as a virtual cell that includes one or more transmitters, a configuration associated with the one or more reference signals associated with the MBS channel, a filter to be applied to the set of measurements related to the MBS channel, or 0097-117554201132 a time window in which the UE is to obtain the set of measurements related to the MBS channel (pars 66, 67, and 94, configuration, periodic, signal strength, etc.).    
 	Referring to Claim 20 as applied to Claim 16 above, Prasad et al. disclose the method, wherein transmitting the configuration information includes: transmitting, to the UE, first configuration information for obtaining the set of measurements related to the MBS channel (pars 66 and 94, configuration); and transmitting, to the UE, second configuration information for obtaining the set of measurements related to the unicast channel (pars 67 and 94, configuration).  
 	Referring to Claim 21 as applied to Claim 16 above, Prasad et al. disclose the method, further comprising: receiving, from the UE, a measurement report that includes the set of measurements related to the unicast channel and the set of measurements related to the MBS channel (pars 70 and 96, measurement report); and determining, while the UE is in a connected mode, one or more communication parameters to ensure continuity for an MBS service associated with the UE based at least in part on the set of measurements related to the unicast service channel and the set of measurements related to the MBS channel included in the measurement report (pars 68-71, service continuity, CONNECTED state).  
 	Referring to Claim 22 as applied to Claim 16 above, Prasad et al. disclose the method, wherein the measurement report is received from the UE based at least in part on an expiration of a periodic interval (par 66, periodic).  
 	Referring to Claim 23 as applied to Claim 21 above, Prasad et al. disclose the method, wherein the measurement report is received from the UE based at least in part on the set of measurements related to the MBS channel satisfying a condition (par 94, event/threshold).  
 	Referring to Claim 24 as applied to Claim 23 above, Prasad et al. disclose the method, wherein the condition is satisfied based at least in part on the set of measurements related to the MBS channel including one or more of: a measurement, associated with a serving cell, that satisfies a threshold, a measurement associated with the serving cell that fails to satisfy the threshold, a measurement associated with a serving cell and a measurement associated with a neighbor cell having a difference that satisfies a threshold, a measurement associated with the neighbor cell that satisfies a threshold, a measurement associated with the serving cell that fails to satisfy a first threshold and a measurement associated with the neighbor cell that satisfies a second threshold (par 94, event/threshold).  
 	Referring to Claim 25 as applied to Claim 21 above, Prasad et al. disclose the method, wherein the measurement report is received from the UE based at least in part on the set of measurements related to the unicast channel and the set of measurements related to the MBS channel including one or more of: a measurement associated with the MBS channel that exceeds a corresponding measurement associated with the unicast channel by a threshold amount, or a measurement associated with the unicast channel that exceeds a corresponding measurement associated with the MBS channel by a threshold amount (pars 70-74, MBMS/unicast - better condition).  
 	Referring to Claim 26 as applied to Claim 21 above, Prasad et al. disclose the method, further comprising: transmitting, to the UE, information related to the one or more communication parameters to ensure continuity for the MBS service, wherein the information related to the one or more communication parameters causes the UE to: perform a handover from a serving cell to a neighbor cell, 0097-117556201132 switch from communicating via a multicast radio bearer to communicating via a dedicated radio bearer, or switch from communicating via the dedicated radio bearer to communicating via the multicast radio bearer (pars 70, 71, and 98, service continuity).  
 	Referring to Claim 27 as applied to Claim 16 above, Prasad et al. disclose the method, further comprising: determining, while the UE is in an idle mode or an inactive mode, one or more communication parameters to ensure continuity for an MBS service associated with the UE based at least in part on the set of measurements related to the unicast service channel and the set of measurements related to the MBS channel (par 132, IDLE).  
 	Referring to Claim 28 as applied to Claim 27 above, Prasad et al. disclose the method, further comprising: transmitting, to the UE, information related to the one or more communication parameters to ensure continuity for the MBS service, wherein the information related to the one or more communication parameters causes the UE to: perform a cell reselection from a serving cell to a neighbor cell, switch from communicating via a multicast radio bearer to communicating via a dedicated radio bearer, or switch from communicating via the dedicated radio bearer to communicating via the multicast radio bearer (pars 70, 71, and 98, service continuity).  
 	Referring to Claim 29 as applied to Claim 16 above, Prasad et al. disclose the method, wherein the set of measurements related to the MBS channel are based at least in part on average values for a quantity of best measurements during a measurement window or include a respective measurement result set for each single frequency network area associated with the MBS channel (par 4, MBMS, single frequency; pars 70, 96, and 122, measurement).  
	Referring to Claim 30, Prasad et al. disclose a base station for wireless communication (pars 70 and 96, eNB), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: configure one or more reference signals associated with a unicast service channel and one or more reference signals associated with a multicast/broadcast service (MBS) channel (pars 66-71, 94, and 122, configuration, MBMS, unicast); and transmit, to a user equipment (UE), configuration information for obtaining a set of measurements related to the unicast service channel based at least in part on the one or more reference signals associated with the unicast service channel and a set of measurements related to the MBS channel based at least in part on the one or more reference signals associated with the MBS channel (pars 66-71, 94, and 122, configuration, MBMS, unicast).
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to multicast service: 	U.S. Pat. Application Pub. No. 2012/0236776 to Zhang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642